DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Tsuyoshi Nakamura on 5/31/2022.

The application has been amended as follows: 

16. (Currently Amended) A liquid material ejection device comprising: 
a liquid chamber communicating with an ejection port and being supplied with a liquid material; 
a plunger including a tip portion that has a smaller diameter than the liquid chamber and is moved back and forth in the liquid chamber; 
an elastic member urging the plunger upward; 
an arm disposed in a state extending in a 
an arm driver serving as a driving source to operate the arm; 
a base member on which the arm driver is disposed; and 
a fastener rockingly supporting the arm to the base member, 
wherein the liquid material ejection device further comprises a rocker connected to the arm driver and rockingly supporting the arm, 
the arm driver includes a plurality of actuators disposed in a juxtaposed relation in a longitudinal direction of the arm, each of the actuators being extended and contracted in a direction perpendicular to the longitudinal direction of the arm to cause a rocking motion of the arm, 
the arm includes a presser pressing the plunger downward, 
the plunger includes a contact portion pressed by the presser, 
the plunger is linearly reciprocated with the rocking motion of the arm, and 
wherein the contact portion of the plunger and the presser are not interlocked with each other such that the presser slides in the 
wherein the plurality of actuators comprises a first and a second actuator
wherein the rocker includes a first connection portion connected to one end of the first actuator, a second connection portion connected to one end of the second actuator, a first support portion rockingly supporting the first connection portion and a second support portion rockingly supporting the second connection portion, 
and wherein the fastener is 

17. (Currently Amended) The liquid material ejection device according to claim 16, 
wherein the plurality of actuators are each constituted by a multilayered piezoelectric element, 
a side of the arm where the presser is disposed is moved upward when one of the plurality of actuators disposed on a side thereof, nearer to the presser, is brought into an extended state and an other of the plurality of actuators disposed on the side thereof, farther away from the presser, is kept in a non-extended state or brought into a contracted state, and 
the side of the arm where the presser is disposed is moved downward when the one of the plurality of actuators disposed on the side thereof, nearer to the presser, is kept in the non-extended state or brought into the contracted state and the other of the plurality of  actuators disposed on the side thereof, farther away from the presser, is brought into the extended state.

18. (Currently Amended) The liquid material ejection device according to claim 17, wherein the plurality of actuators are constituted by an even number of the actuators.

19. (the actuators are constituted by a first piezoelectric actuator and a second piezoelectric actuator.

20. (Currently Amended) The liquid material ejection device according to claim 16, wherein the presser has a protruding curved surface which protrudes toward the contact portion and which faces and contacts an end surface of the contact portion to allow a contact state between the presser and the contact portion to be maintained following the rocking motion of the arm, or the contact portion has a protruding curved surface which protrudes toward the presser and which faces and contacts an end surface of the presser to allow a contact state between the presser and the contact portion to be maintained following the rocking motion of the arm.

28. (Currently Amended) The liquid material ejection device according to claim 16, wherein the presser is constituted by a pressing member detachably attached to the arm.

32. (Currently Amended) The application apparatus according to claim 31, wherein the liquid material ejection device is constituted by a plurality of the liquid material ejection devices.

37. (Currently Amended) The liquid material ejection device according to claim 16, wherein a contact position and a contact angle of the presser relative to the contact portion of the plunger vary depending on a vertical position of the presser during the rocking motion of the arm.

Election/Restrictions
Claim 16 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 24-25 and 32, directed to derivative species of the product, previously withdrawn from consideration as a result of a restriction requirement, claims 24-25 and 32 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/8/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 16-29, 31-33 and 36-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
The limitation “a fastener rockingly supporting the arm to the base member [. . . .] wherein the plurality of actuators comprises a first and a second actuator
wherein the rocker includes a first connection portion connected to one end of the first actuator, a second connection portion connected to one end of the second actuator, a first support portion rockingly supporting the first connection portion and a second support portion rockingly supporting the second connection portion, 
and wherein the fastener is 
The specification discloses that the structure provides for pressing of the arm driver, in order to provide for tight support (Paragraph 45). This ensures efficient operation. Seung discloses an actuator that includes a fastener that runs perpendicular to the longitudinal direction, but fails to disclose a device including a rocker with a fastening structure as claimed. Ikushima discloses a device that includes a rocking structure, but fails to disclose the fastening structure as claimed. Implementation of a fastening structure into Ikushima would be a product of improper hindsight reasoning, as opposed to disclosure of the prior art. Bartunek fail to disclose a structure that would remedy the deficiencies of Seung or Ikushima, as each of the devices include perpendicularly oriented fasteners. Examiner finds no reasonable teaching, suggestion or motivation to modify the combination with known prior art, in a manner that would make the structure of the claim obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752